UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1193



BARBARA J. WINGATE; STEPHANIE D. WINGATE;
TRACY A. WINGATE,

                                            Plaintiffs - Appellants,

          versus


WAL-MART STORE #630; ROBERT BROWNING,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CA-02-2861-4-12; CA-02-4114-4-12; CA-02-4115-4-12)


Submitted:   July 15, 2004                  Decided:   July 20, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.*


Dismissed by unpublished per curiam opinion.


Barbara J. Wingate, Stephanie D. Wingate, Tracy A. Wingate,
Appellants Pro Se. Ronald Barton Diegel, Adam Joseph Neil, MURPHY
& GRANTLAND, PA, Columbia, South Carolina, for Appellees.




     *
      Judge Motz did not participate in consideration of this case.
The opinion is filed by a quorum of the panel pursuant to 28 U.S.C.
§ 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Appellants appeal the district court’s order accepting

the recommendation of the magistrate judge and dismissing their

state tort action.     We have reviewed the record and find no

reversible error.   Accordingly, we deny leave to proceed in forma

pauperis and dismiss on the reasoning of the district court.    See

Wingate   v.   Wal-Mart    Store   #630,   Nos.   CA-02-2861-4-12;

CA-02-4114-4-12; CA-02-4115-4-12 (D.S.C. Dec. 18, 2003).    We deny

Appellants’ “Motion for Stay of Action on Appeal and Change of

Venue.” We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                               - 3 -